--------------------------------------------------------------------------------

Exhibit10.37
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (this “Agreement”), effective as
of September 1, 2007 (the “Amendment Date”) is between Rosetta Resources Inc., a
Delaware corporation (“Employer”), and Michael H. Hickey (“Executive”), and
supersedes and replaces that certain Employment Agreement between Employer and
Executive dated August 1, 2005 (the “Effective Date”).


WHEREAS, Executive has been employed as Vice President and General Counsel of
Employer; and


WHEREAS, the parties desire to amend and restate the Employment Agreement dated
as of August 1, 2005, all as herein provided;


NOW, THEREFORE, the parties hereto agree as follows:


1.             Definitions.  As used in this Agreement, the following terms have
the following meanings:


(a)           “Affiliate” means, with respect to any entity, any other
corporation, organization, association, partnership, sole proprietorship or
other type of entity, whether incorporated or unincorporated, directly or
indirectly controlling or controlled by or under direct or indirect common
control with such entity.


(b)           “Annual Period” means the time period of each year beginning on
the first day of the Employment Term and ending on the day before the
anniversary of that date.


(c)           “Board” means the Board of Directors of Employer.


(d)           “Cause” means a finding by the Board of acts or omissions, whether
occurring during or before the Employment Term, constituting, in the Board’s
reasonable judgment, (i) a breach of duty by Executive in the course of his
employment involving fraud, acts of dishonesty (other than inadvertent acts or
omissions), disloyalty to Employer or its Affiliates, or moral turpitude
constituting criminal felony; (ii) conduct by Executive that is materially
detrimental to Employer, monetarily or otherwise, or reflects unfavorably on
Employer or Executive to such an extent that Employer’s best interests
reasonably require the termination of Executive’s employment; (iii) acts or
omissions of Executive materially in violation of his obligations under this
Agreement or at law; (iv) Executive’s failure to comply with or enforce
Employer’s policies concerning equal employment opportunity, including engaging
in sexually or otherwise harassing conduct; (v) Executive’s repeated
insubordination; (vi) Executive’s failure to comply with or enforce, in any
material respect, all other personnel policies of Employer or its Affiliates;
(vii) Executive’s failure to devote his full working time and best efforts to
the performance of his responsibilities to Employer or its Affiliates; (viii)
Executive’s conviction of, or entry of a plea agreement or consent decree or
similar arrangement with respect to a felony or any violation of federal or
state securities laws; or (ix) Executive’s failure to cooperate with any
investigation or inquiry authorized by the Board or conducted by a governmental
authority related to the business or Executive’s conduct, or (x) Executive’s
failure to maintain a law license in good standing in the State of Texas.

 
 

--------------------------------------------------------------------------------

 
 
(e)           “Corporate Change” means (i) the dissolution or liquidation of
Employer; (ii) a reorganization, merger or consolidation of Employer with one or
more corporations (other than a merger or consolidation effecting a
reincorporation of Employer in another state or any other merger or
consolidation in which the shareholders of the surviving corporation and their
proportionate interests therein immediately after the merger or consolidation
are substantially identical to the shareholders of Employer and their
proportionate interests therein immediately prior to the merger or
consolidation) (collectively, a “Corporate Change Merger”); (iii) the sale of
all or substantially all of the assets of Employer or an affiliate as defined in
the Rosetta Resources Inc. 2005  Long-Term Incentive Plan; or (iv) the
occurrence of a Change in Control.  A “Change in Control” shall be deemed to
have occurred if (x) individuals who were directors of Employer immediately
prior to a Control Transaction shall cease, within two years of such Control
Transaction to constitute a majority of the Board of Directors of Employer (or
of the Board of Directors of any successor to Employer or to a company which has
acquired all or substantially all its assets) other than by reason of an
increase in the size of the membership of the applicable Board that is approved
by at least a majority of the individuals who were directors of Employer
immediately prior to such Control Transaction or (y) any entity, person or Group
acquires shares of Employer in a transaction or series of transactions that
result in such entity, person or Group directly or indirectly owning
beneficially 50% or more of the outstanding shares of Common Stock.  As used
herein, “Control Transaction” means (A) any tender offer for or acquisition of
capital stock of Employer pursuant to which any person, entity, or Group
directly or indirectly acquires beneficial ownership of 20% or more of the
outstanding shares of Common Stock; (B) any Corporate Change Merger of Employer;
(C) any contested election of directors of Employer; or (D) any combination of
the foregoing, any one of which results in a change in voting power sufficient
to elect a majority of the Board of Directors of Employer.  As used herein,
“Group” means persons who act “in concert” as described in Sections 13(d)(3)
and/or 14(d)(2) of the Securities Exchange Act of 1934, as
amended.  Notwithstanding the foregoing, “Corporate Change” shall not include
the Acquisition, the Offering or any public offering of equity of Employer
pursuant to a registration that is effective under the Securities Act of 1933,
as amended.  As used herein, “Acquisition” and “Offering” shall have the same
meaning given to those terms in the Rosetta Resources Inc. 2005 Long-Term
Incentive Plan.

 
2

--------------------------------------------------------------------------------

 
 
(f)           “Competitor” means any person or entity that is engaged in the
acquisition, exploration, development and production of oil and gas properties
in competition with the activities of Employer or an Affiliate.


(g)           “Confidential Information” means any information about Rosetta or
its Affiliates that is protected by the attorney-client privilege and any
unprivileged information relating to Rosetta or its Affiliates or furnished to
Executive by reason of Executive’s legal representation of Rosetta or its
Affiliates and Executive’s employment by Rosetta, including, without limitation,
all documents or information, in whatever form or medium, concerning or
evidencing sales; costs; pricing; strategies; forecasts and long range plans;
financial and tax information; personnel information; business, marketing and
operational projections, plans and opportunities; customer, vendor, and supplier
information; geological and geophysical maps, data, interpretations, and
analyses; project and prospect locations and leads; well logs, interpretations,
and analyses; and production information; but excluding any such information
that is or becomes generally available to the public other than as a result of
any breach of this Agreement or other unauthorized disclosure by Executive.


(h)           “Employment Termination Date” means the effective date of
termination of Executive’s employment as established under Paragraph 6(g).


(i)           “Good Reason” means any of the following actions if taken without
Executive’s prior written consent: (i) any demotion of Executive as evidenced by
a material diminution in Executive’s responsibilities or duties; (ii) a material
diminution in Executive’s base compensation; (iii) any permanent relocation of
Executive’s place of business to a location 50 miles or more from the
then-current location, provided such relocation is a material change in
geographic location at which Executive must provide services for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations thereunder; or (iv) any other action or inaction by Employer
that constitutes a material breach by Employer of its obligations under
Paragraphs 12 or 20 of this Agreement.  Neither a transfer of employment among
Employer and any of its Affiliates, a change in the co-employment relationship,
nor a mere change in job title constitutes “Good Reason.”


(j)           “Inability to Perform” means and shall be deemed to have occurred
if Executive has been determined under Employer’s long-term disability plan to
be eligible for long-term disability benefits.  In the absence of Executive’s
participation in, application for benefits under, or existence of such a plan,
“Inability to Perform” means a finding by the Board in its sole judgment that
Executive is, despite any reasonable accommodation required by law, unable to
perform the essential functions of his position because of an illness or injury
for (i) 60% or more of the normal working days during six consecutive calendar
months or (ii) 40% or more of the normal working days during twelve consecutive
calendar months.

 
3

--------------------------------------------------------------------------------

 
 
(k)           “Work Product” means all ideas, works of authorship, inventions,
and other creations, whether or not patentable, copyrightable, or subject to
other intellectual-property protection, that are made, conceived, developed or
worked on in whole or in part by Executive while employed by Employer and/or any
of its Affiliates, that relate in any manner whatsoever to the business,
existing or proposed, of Employer and/or any of its Affiliates, or any other
business or research or development effort in which Employer and/or any of its
Affiliates engages during Executive’s employment.  Work Product includes any
material previously conceived, made, developed, or worked on during Executive’s
employment with Employer or any Affiliate.


2.             Employment.  Employer agrees to employ Executive (directly or
through an Affiliate), and Executive agrees to be employed, for the period set
forth in Paragraph 3.  Executive will be employed in the position and with the
duties and responsibilities set forth in Paragraph 4(a) and upon the other terms
and conditions set out in this Agreement.  Employer and Executive agree that
such employment may be through a co-employment relationship with a professional
employer organization.


3.             Term.  Executive’s employment shall commence on the Effective
Date and shall be for an initial term of one Annual Period (the “Employment
Term”), unless sooner terminated as provided in this Agreement.  Subject to
earlier termination as provided in this Agreement, the Employment Term shall be
automatically extended for an additional Annual Period unless either Executive
or Employer gives written notice to the other six months or more prior to the
end of the initial term or, if the Agreement has been automatically extended
beyond the initial term, six months or more prior to the end of the additional
Annual Period.  In the event of such an automatic extension, each additional
Annual Period shall be part of the “Employment Term.”  Upon such timely written
notice, Executive’s employment and this Agreement will end upon the expiration
of the Employment Term.  The ending of Executive’s employment as a result of the
expiration of the Employment Term shall not constitute a termination of
employment by either party under this Agreement.


4.             Position and Duties.


(a)          Executive shall be employed as Vice President and General
Counsel.  In such capacity, Executive, subject to the ultimate control and
direction of the Chief Executive Officer of Employer, shall have such duties,
functions, responsibilities, and authority as are from time to time delegated to
Executive by the Chief Executive Officer of Employer; provided, however, that
such duties, functions, responsibilities, and authority are reasonable and
customary for a person serving in the same or similar capacity of an enterprise
comparable to Employer, and provided further, however, that Executive shall not
be directed by the Chief Executive Officer or Board to take any action that
would reasonably require Executive to withdraw from representation of the
Company (other than a withdrawal due to an actual or potential conflict of
interest) or that could reasonably be expected to result in sanctions under the
Texas Disciplinary Rules of Professional Conduct to the extent that such
direction is provided or continues to be provided after Executive has notified
the chairman of the Board in writing that the contemplated actions would require
withdrawal and/or could reasonably be expected to result in sanctions

 
4

--------------------------------------------------------------------------------

 
 
(b)          During the Employment Term, Executive shall devote his full time,
skill, and attention and his best efforts to the business and affairs of
Employer to the extent necessary to discharge fully, faithfully, and efficiently
the duties and responsibilities delegated and assigned to Executive in or
pursuant to this Agreement, except for usual, ordinary, and customary periods of
vacation and absence due to illness or other disability.


(c)          In connection with Executive’s employment under this Agreement,
Executive shall be based in Houston, Texas, or at any other place where the
principal executive offices of Employer may be located during the Employment
Term.  Executive also will engage in such travel as the performance of
Executive’s duties in the business of Employer may require.


(d)          All services that Executive may render to Employer or any of its
Affiliates in any capacity during the Employment Term shall be deemed to be
services required by this Agreement and the consideration for such services is
that provided for in this Agreement.


(e)          Executive hereby acknowledges that he has read and is familiar with
Employer’s policies, including but not limited to those regarding business
ethics and conduct and securities trading, and will comply with all such
policies, and any amendments thereto, during the Employment Term.


5.           Compensation and Related Matters.


(a)          Base Salary.  During each Annual Period of the Employment Term,
Employer shall pay to Executive for his services under this Agreement an annual
base salary (“Base Salary”).  The Base Salary effective as of Amendment Date
shall be $228,000.  The Base Salary is subject to adjustments at the discretion
of the Board, but in no event shall Employer pay Executive a Base Salary less
than that set forth above without the consent of Executive.  The Base Salary
shall be payable in installments in accordance with the general payroll
practices of Employer, or as otherwise mutually agreed upon.


(b)          Annual Incentives.  During the Employment Term, Executive will
participate in any incentive compensation plan (ICP) or retention bonus
arrangement applicable to Executive’s position, as may be adopted by Employer
from time to time and in accordance with the terms of such plan(s).  Executive’s
target award opportunity for the year ending on December 31, 2007, will be based
upon 40% of Executive’s Base Salary paid to Executive by Employer prorated for
the number of months in such period as compared to a full year and shall be
subject to such other terms, conditions and restrictions as may be established
by the Board or the compensation committee.

 
5

--------------------------------------------------------------------------------

 
 
(c)          Long-Term Incentives.  During the Employment Term, Executive will
participate in Employer’s long-term incentive (LTI) plan applicable to
Executive’s position, in accordance with the terms of such plan(s).  Except as
provided in Paragraph 5(d), Executive will participate in such LTI plan award
opportunities as may be determined by the Board or the compensation committee of
the Board, as applicable.


(d)          Special Equity Grants.  On the Effective Date, Executive will be
granted the following awards pursuant to the terms of the LTI plan:


(i)           A nonqualified stock option to purchase 26,250 shares of
Employer’s common stock, which option will have a ten year term and vest in
accordance with the following schedule: (A) 25% of such shares (if a fractional
number, then the next lower whole number) will vest and become purchasable on
the Effective Date; (B) an additional 25% of such shares (if a fractional
number, then the next lower whole number) will vest and become purchasable on
the first anniversary of the Effective Date, provided Executive is in the
continuous service of Employer or an Affiliate until such vesting date; (C) an
additional 25% of such shares (if a fractional number, then the next lower whole
number) will vest and become purchasable on the second anniversary of the
Effective Date, provided Executive is in the continuous service of Employer or
an Affiliate until such vesting date; and (D) the remaining shares will vest and
become purchasable on the third anniversary of the Effective Date, provided
Executive is in the continuous service of Employer or an Affiliate until such
vesting date.


(ii)           6,000 shares of regular restricted common stock in Employer,
which will vest as follows:  (A) 25% of such shares (if a fractional number,
then the next lower whole number) will vest on the first anniversary of the
Effective Date, provided Executive is in the continuous service of Employer or
an Affiliate until such vesting date; (B) an additional 25% of such shares (if a
fractional number, then the next lower whole number) will vest on the second
anniversary of the Effective Date, provided Executive is in the continuous
service of Employer or an Affiliate until such vesting date; and (C) the
remaining shares will vest on the third anniversary of the Effective Date,
provided Executive is in the continuous service of Employer or an Affiliate
until such vesting date.

 
6

--------------------------------------------------------------------------------

 
 
(iii)           12,000 shares of bonus restricted common stock in Employer,
which will vest in full on the later to occur of (A) the day following the
effective date of the Employer’s initial registration statement under the
Securities Act of 1933, as amended, with respect to the Employer’s common stock
or (B) the day following the expiration of any lock up or other restrictive
agreement entered into by Executive with any investment banking firm in
connection with such  initial registration, provided Executive is in the
continuous service of Employer or an Affiliate until and on such vesting date.


The special equity grants provided for in this Paragraph 5(d) shall be subject
to the terms of the LTI plan and such other terms, conditions and restrictions
as may be established by the Board or the LTI plan committee.


(e)          Employee Benefits.  During the Employment Term, Executive shall be
entitled to participate in all employee benefit plans, programs, and
arrangements that are generally made available by Employer to its similarly
situated employees, including without limitation Employer’s life insurance,
long-term disability, and health plans.  Executive agrees to cooperate and
participate in any medical or physical examinations as may be required by any
insurance company in connection with the applications for such life and/or
disability insurance policies.


(f)          Expenses.  Executive shall be entitled to receive reimbursement for
all reasonable expenses incurred by Executive during the Employment Term in
performing his duties and responsibilities under this Agreement, consistent with
Employer’s policies or practices for reimbursement of expenses incurred by other
senior executives of Employer (“Business Expenses”).  Notwithstanding the
foregoing, (i) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (ii) the reimbursement must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred and (iii) the right to reimbursement shall not be subject to
liquidation or exchange for any other benefit.


(g)          Vacations.  During each Annual Period of the Employment Term,
Executive shall be eligible for four weeks’ paid vacation, as well as sick pay
and other paid and unpaid time off in accordance with the policies and practices
of Employer.  Executive agrees to use his vacation and other paid time off at
such times that are (i) consistent with the proper performance of his duties and
responsibilities and (ii) mutually convenient for Employer and Executive.


(h)          Fringe Benefits.  During the Employment Term, Executive shall be
entitled to the perquisites and other fringe benefits that are made available by
Employer to its senior executives generally and to such perquisites and fringe
benefits that are made available by Employer to Executive in particular, subject
to any applicable terms and conditions of any specific perquisite or other
fringe benefit.

 
7

--------------------------------------------------------------------------------

 
 
6.             Termination of Employment and Agreement.


(a)          Death.  Executive’s employment and this Agreement shall terminate
automatically upon his death.


(b)          Inability to Perform.  Employer may terminate this Agreement or
this Agreement and Executive’s employment for Inability to Perform.


(c)          Termination by Employer for Cause.  Employer may terminate
Executive’s employment and this Agreement for Cause by providing Executive with
a Notice of Termination as set out in Paragraph 6(f).  Before terminating
Executive’s employment and this Agreement for Cause, Employer must provide
Executive with written notice of its intent to do so, which notice must specify
the particular circumstances or events that Employer contends gives rise to the
existence of Cause; provided, however, that if Employer intends to exercise its
right to terminate Executive’s employment and this Agreement in whole or part
under provisions (v) or (vi) of the definition of Cause, Employer must first
provide Executive with a reasonable period of time to correct those
circumstances or events Employer contends give rise to the existence of Cause
under such provision(s) (the “Correction Period”), but only to the extent
Employer determines that they may reasonably be corrected.  A 30-day Correction
Period shall be presumptively reasonable.  Executive will be given the
opportunity within 30 calendar days of his receipt of Employer’s written notice
of its intent to terminate Executive’s employment and this Agreement for Cause
to defend himself with respect to the circumstances or events specified in such
notice and in a manner and under such procedures as the Chief Executive Officer
of Employer may establish.  Nothing in this Paragraph 6(c) precludes informal
discussions between Executive and Employer regarding such circumstances or
events.


(d)          Termination by Executive for Good Reason.  Executive may terminate
his employment and this Agreement for Good Reason.  To exercise his right to
terminate for Good Reason, Executive must provide written notice to Employer of
his belief that Good Reason exists within 60 days of the initial existence of
the Good Reason condition, and that notice shall describe the condition(s)
believed to constitute Good Reason.  Employer shall have 30 days to remedy the
Good Reason condition(s).  If not remedied within that 30-day period, Executive
may submit a Notice of Termination; provided, however, that the Notice of
Termination invoking Executive’s right to terminate his employment for Good
Reason must be given no later than 100 days after the date the Good Reason
condition first arose; otherwise, Executive is deemed to have accepted the
condition(s), or the Employer’s correction of such condition(s), that may have
given rise to the existence of Good Reason.

 
8

--------------------------------------------------------------------------------

 
 
(e)          Termination by Either Party Without Cause or Without Good
Reason.  Either Employer or Executive may terminate Executive’s employment and
this Agreement without Cause or Good Reason upon at least 60 days’ prior written
notice to the other party.


(f)          Notice of Termination.  Any termination of Executive’s employment
or, pursuant to Paragraph 6(b), a termination of this Agreement alone, by
Employer or by Executive (other than a termination pursuant to Paragraph 6(a))
shall be communicated by a Notice of Termination.  A “Notice of Termination” is
a written notice that must (i) indicate the specific termination provision in
this Agreement relied upon; (ii) in the case of a termination for Inability to
Perform, Cause, or Good Reason, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision invoked; and (iii) if the termination is by
Executive under Paragraph 6(e), or by Employer for any reason, specify the
Employment Termination Date or, pursuant to Paragraph 6(b), the date of
termination of this Agreement.  The failure by Employer or Executive to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Cause or Good Reason shall not waive any right of Employer or
Executive or preclude either of them from asserting such fact or circumstance in
enforcing or defending their rights.


(g)          Employment Termination Date.  The Employment Termination Date,
whether occurring before or after a Corporate Change, shall be as follows: (i)
if Executive’s employment is terminated by his death, the date of his death;
(ii) if Executive’s employment is terminated by Employer because of his
Inability to Perform or for Cause, the date specified in the Notice of
Termination, which date shall be no earlier than the date such notice is given;
(iii) if Executive’s employment is terminated by Executive for Good Reason, the
date on which the Notice of Termination is given; or (iv) if the termination is
under Paragraph 6(e), the date specified in the Notice of Termination, which
date shall be no earlier than 60 days after the date such notice is given.


(h)          Deemed Resignation.  In the event of termination of Executive’s
employment or the expiration of the Employment Term, Executive agrees that if at
such time he is a member of the Board or is an officer of Employer or a director
or officer of any of its Affiliates, he shall be deemed to have resigned from
such position(s) effective on the Employment Termination Date or the expiration
of the Employment Term, unless the Board notifies Executive prior to the
Employment Termination Date or the expiration of the Employment Term of the
Board’s desire that Executive remain a member of the Board, in which case
Executive shall not be deemed to have resigned his position as a member of the
Board merely by virtue of the termination of his employment or the expiration of
the Employment Term.  Executive agrees to execute and deliver any documents
evidencing his resignation from such positions that Employer may reasonably
request.

 
9

--------------------------------------------------------------------------------

 
 
(i)           Investigation; Suspension.  Employer may suspend Executive with
pay pending an investigation authorized by the Board or a governmental authority
or a determination by the Board whether Executive has engaged in acts or
omissions constituting Cause, and such paid suspension shall not constitute a
termination of this Agreement or Executive’s employment, or Good
Reason.  Executive agrees to cooperate with Employer in connection with any such
investigation.


7.           Compensation Upon Termination of Employment or Expiration of
Employment Term.


(a)          Death.  If Executive’s employment is terminated by reason of
Executive’s death, Employer shall pay to such person as Executive shall
designate in a written notice to Employer (or, if no such person is designated,
to his estate) any unpaid portion of Executive’s Base Salary through the
Employment Termination Date (the “Compensation Payment”), any earned but unused
vacation (the “Vacation Payment”), and any unreimbursed Business Expenses, at
the time and in the manner required by applicable law.


(b)          Inability to Perform.  If Executive’s employment and this Agreement
is terminated by reason of Executive’s Inability to Perform, Employer shall pay
to Executive the Compensation Payment, the Vacation Payment, and any
unreimbursed Business Expenses at the time and in the manner required by
applicable law.


(c)          Termination by Executive Without Good Reason.  If Executive’s
employment is terminated by Executive pursuant to and in compliance with
Paragraph 6(e), Employer shall pay to Executive the Compensation Payment, the
Vacation Payment, and any unreimbursed Business Expenses, at the time and in the
manner required by applicable law.


(d)          Termination for Cause.  If Executive’s employment is terminated by
Employer for Cause, Employer shall pay to Executive the Compensation Payment,
the Vacation Payment, and any unreimbursed Business Expenses, at the time and in
the manner required by applicable law.


(e)          Termination Without Cause or With Good Reason; Expiration of
Employment Term.


(i)           If Executive’s employment is terminated by Employer for any reason
other than death, Inability to Perform, or Cause, or is terminated by Executive
for Good Reason, during the Employment Term, or if either Employer or Executive
gives timely notice pursuant to Paragraph 3 and Executive’s employment and this
Agreement therefore ends upon the expiration of the Employment Term, Employer
shall pay to Executive the Compensation Payment, the Vacation Payment, and any
unreimbursed Business Expenses, at the time and in the manner required by
applicable law.

 
10

--------------------------------------------------------------------------------

 
 
(ii)           In addition, if Executive’s employment is terminated by Employer
for any reason other than death, Inability to Perform, or Cause, or is
terminated by Executive for Good Reason, during the Employment Term, or if
Employer gives timely notice pursuant to Paragraph 3 and Executive’s employment
and this Agreement therefore ends upon the expiration of the Employment Term,
Employer shall pay or provide to Executive in lieu of any other severance or
separation benefits, at the time and in the manner provided in Paragraph
7(e)(iii), the following if, within 45 days after the Employment Termination
Date or the expiration of the Employment Term, as applicable, Executive has
signed a general release agreement in a form acceptable to Employer and
Executive does not revoke such release:


(A)           One times Executive’s Base Salary in effect on the Employment
Termination Date or the expiration of the Employment Term, as applicable;


(B)           ICP award at the target level for one year, based on the ICP award
for the performance period in effect on the Employment Termination Date or the
expiration of the Employment Term, as applicable;


(C)           Full and immediate vesting of all Employer stock options and
restricted stock awards held by Executive as of the Employment Termination Date
or the expiration of the Employment Term, as applicable;


(D)           With respect to Employer stock options that are vested prior to
the Employment Termination Date or the expiration of the Employment Term, as
applicable, Executive will have twelve months after the Employment Termination
Date or the expiration of the Employment Term, as applicable, to exercise such
stock options.


(E)           With respect to the special bonus arrangement provided to
Executive effective August 14, 2006, any amounts that remain unpaid as of the
Employment Termination Date.


Notwithstanding the foregoing, Employer’s obligation under this Paragraph
7(e)(ii) is limited as follows:

 
11

--------------------------------------------------------------------------------

 
 
(X)           If, in the reasonable judgment of Employer, Executive engages in
any conduct that materially violates Paragraph 8 or engages in any of the
Restricted Activities described in Paragraph 9, Employer’s obligation to make
payments to Executive under this Paragraph 7(e)(ii), if any such obligation
remains, shall end as of the date Employer so notifies Executive in writing; and


(Y)           If Executive is found guilty or enters into a plea agreement,
consent decree, or similar arrangement with respect to any felony criminal
offense or any violation of federal or state securities laws, or has any civil
enforcement action brought against him by any regulatory agency, for actions or
omissions related to his employment with Employer or any of its Affiliates, or
if Employer reasonably believes that Executive has committed any act or omission
that would have entitled Employer to terminate his employment for Cause, whether
such act or omission was committed during his employment with Employer or any of
its Affiliates or thereafter, (1) Employer’s obligation to make payments to
Executive under this Paragraph 7(e)(ii) shall immediately end, and (2) Executive
shall repay to Employer any amounts paid to him pursuant to this Paragraph
7(e)(ii) within 30 days after a written request to do so by Employer.


(iii)           The amounts provided for under Paragraphs 7(e)(ii)(A) and
7(e)(ii)(B) shall be paid as follows:


(A)           An amount equal to (1) 50% of the amount provided for under
Paragraph 7(e)(ii)(A) plus (2) the sum (to the extent that such sum exceeds
zero) of the amounts provided for under Paragraphs 7(e)(ii)(A) and 7(e)(ii)(B)
less the payment under Paragraph 7(e)(iii)(A)(1) less the Section 409A Exempt
Amount, shall be paid in a single lump sum no later than 60 days after the
Employment Termination Date or the expiration of the Employment Term, as
applicable, provided that the Employment Termination Date or the expiration of
the Employment Term, as applicable, constitutes a separation from service for
purposes of Code Section 409A and the regulations thereunder.  For purposes of
this Agreement, the “Section 409A Exempt Amount” is two times the lesser of (x)
Executive’s annualized compensation based upon the annual rate of pay for
services provided to Employer for the calendar year preceding the calendar year
in which Executive has a separation from service (as defined in Code Section
409A and the regulations thereunder) with Employer (adjusted for any increase
during that year that was expected to continue indefinitely if the service
provider had not separated from service) or (y) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive has a separation from service.

 
12

--------------------------------------------------------------------------------

 
 
(B)           The Section 409A Exempt Amount or, if less, the excess of the
amount provided for under Paragraphs 7(e)(ii)(A) and 7(e)(ii)(B) over the amount
paid under Paragraph 7(e)(iii)(A), shall be paid in equal monthly installments
over a period of 6 months commencing on the first day of the sixth month
following the Employment Termination Date or the expiration of the Employment
Term, as applicable, provided that the Employment Termination Date or the
expiration of the Employment Term, as applicable, constitutes a separation from
service for purposes of Code Section 409A and the regulations thereunder.


(C)           Notwithstanding the foregoing, if Executive separates from service
during 2007, any amounts that would have been paid during 2007 under the terms
of this Agreement as in effect on the day before the Amendment Date shall be
paid at the same time and in the same manner as provided for under this
Agreement as in effect on the day before the Amendment Date and the amount
provided for under Paragraph 7(e)(iii)(A) less any payments made during 2007
shall be paid between January 1, 2008 and January 10, 2008.


(f)           Termination or Expiration of Employment Term Following Corporate
Change.


(i)           If, within the two-year period following a Corporate Change,
Executive’s employment with Employer or an Affiliate or successor of Employer is
terminated by Employer or an Affiliate for any reason other than death,
Inability to Perform, or Cause, is terminated by Executive for Good Reason, or
if Employer or an Affiliate or successor of Employer gives timely notice
pursuant to Paragraph 3 and Executive’s employment and this Agreement therefore
ends upon the expiration of the Employment Term, Executive will be paid the
Compensation Payment, the Vacation Payment and any unreimbursed Business
Expenses, at the time and in the manner required by applicable law.  In
addition, if, within 45 days after the Employment Termination Date or the
expiration of the Employment Term, as applicable, Executive has signed a general
release agreement in a form acceptable to Employer and Executive does not revoke
such release, in lieu of any other payments under Paragraph 7(e)(ii), (A)
Executive shall be paid a lump-sum amount equivalent to the sum of (x) 2 times
the Executive’s then-current Base Salary, and (y) 2 times the target ICP award
for the performance period in which the Corporate Change occurs; (B) with
respect to the special bonus arrangement provided to Executive effective August
14, 2006, Executive shall be paid any amounts that remain unpaid as of the
Employment Termination Date; and (C) any unvested Employer stock options and
restricted stock will be immediately vested and Executive will have twelve
months following the Employment Termination Date or expiration of the Employment
Term, as applicable, to exercise the Employer stock options, provided that in no
event may such stock options be exercised after the earlier of the latest date
upon which the options could have expired by their original terms or the 10th
anniversary of the original date of grant of the options.

 
13

--------------------------------------------------------------------------------

 
 
(ii)           The additional payments provided for in Paragraph 7(f)(i)(A)
shall be paid in a single lump sum payment no later than 60 days after the
Employment Termination Date or the expiration of the Employment Term, as
applicable; provided, however, that if the Employment Termination Date or
expiration of the Employment Term, as applicable, occurs during 2007, such
single lump sum payment shall not be paid during 2007 but shall be paid between
January 1, 2008 and January 10, 2008.


(iii)           In the event that it is determined that any payment (other than
the Gross-Up payment provided for in this Paragraph 7(f)(iii)) or distribution
by Employer or any of its Affiliates to or for the benefit of Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement, including without limitation any stock option or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) by reason of being considered “contingent on a change in ownership or
control” of Employer, within the meaning of Section 280G of the Code or any
successor provision thereto (such tax being hereafter referred to as the “Excise
Tax”), then Executive will be entitled to receive an additional payment or
payments (a “Gross-Up Payment”).  The Gross-Up Payment will be in an amount such
that, after payment by Executive of all taxes, including any Excise Tax imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payment.  For purposes of determining
the amount of the Gross-Up Payment, Executive will be considered to pay
(x) federal income taxes at the highest rate in effect in the year in which the
Gross-Up Payment will be made and (y) state and local income taxes at the
highest rate in effect in the state or locality in which the Gross-Up Payment
would be subject to state or local tax, net of the maximum reduction in federal
income tax that could be obtained from deduction of such state and local
taxes.  The determination of whether an Excise Tax would be imposed, the amount
of such Excise Tax, and the calculation of the amounts referred to in this
Paragraph 7(f)(iii) will be made at the expense of Employer by Employer’s
regular independent accounting firm (the “Accounting Firm”), which shall provide
detailed supporting calculations.  Any determination by the Accounting Firm will
be binding upon Employer and Executive.  The Gross-Up Payment will be paid to
Executive as soon as administratively practicable following, but no later than
the end of the calendar year in which falls the date on which Executive remits
the related taxes.

 
14

--------------------------------------------------------------------------------

 
 
(g)         Health Insurance.  In addition, if Executive’s employment with
Employer or an Affiliate or successor of Employer is terminated or ends under
the circumstances set forth in Paragraph 7(f), Executive will receive, in
addition to any other payments due under this Agreement, the following benefit:
if, at the time of the Employment Termination Date or the expiration of the
Employment Term, as applicable, Executive participates in one or more health
plans offered or made available by Employer and Executive is eligible for and
elects to receive continued coverage under such plans in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or any
successor law, Employer will reimburse Executive during 12-month period
following the Employment Termination Date or the expiration of the Employment
Term, as applicable, for the difference between the total amount of the monthly
COBRA premiums for the same coverage as in effect on the Employment Termination
Date or the expiration of the Employment Term, as applicable, that are actually
paid by Executive for such continued health plan benefits and the total monthly
amount of the same premiums charged to active senior executives of Employer for
health insurance coverage.  Such reimbursement shall be made within the 90-day
period following Executive’s payment of each monthly COBRA premium.  Provided,
however, that Employer’s reimbursement obligation under this Paragraph 7(g)
shall terminate upon the earlier of (i) the expiration of the time period
described above or (ii) the date Executive becomes eligible for health insurance
coverage under a subsequent employer’s plan without being subject to any
preexisting-condition exclusion under that plan, which occurrence Executive
shall promptly report to Employer.

 
15

--------------------------------------------------------------------------------

 
 
(h)         Exclusive Compensation and Benefits.  The compensation and benefits
described in this Paragraph 7, along with the associated terms for payment,
constitute all of Employer’s obligations to Executive with respect to the
termination of Executive’s employment with Employer and/or its Affiliates.
However, nothing in this Agreement is intended to limit any earned, vested
benefits (other than any entitlement to severance or separation pay, if any)
that Executive may have under the applicable provisions of any benefit plan of
Employer in which Executive is participating at the time of the termination of
employment.


(i)           Compliance with Code Section 409A.  If Employer determines that
Executive is a “specified employee” on the date of Executive’s “separation from
service,” as those terms are defined in and pursuant to Code Section 409A and
related Treasury guidance thereunder, then, notwithstanding any provision of
this Agreement to the contrary, no payment of compensation under this Agreement
shall be made to Executive during the period lasting six months from the date of
Executive’s separation unless Employer determines that there is no reasonable
basis for believing that making such payment would cause Executive to suffer
adverse tax consequences pursuant to Code Section 409A.  If any payment to
Executive is delayed pursuant to the foregoing sentence, such payment instead
shall be paid, without interest, on the first business day following the
expiration of the six-month period referred to in the prior sentence.


(j)           Payment after Executive’s Death.  In the event of Executive’s
death after he becomes entitled to a payment or payments pursuant to this
Paragraph 7, any remaining unpaid amounts shall be paid, at the time and in the
manner such payments otherwise would have been paid to Executive, to such person
as Executive shall designate in a written notice to Employer (or, if no such
person is designated, to his estate).


(k)          Offset.  The Executive agrees that Employer may set off against,
and Executive authorizes Employer to deduct from, any payments due to the
Executive, or to his heirs, legal representatives, or successors, as a result of
the termination of the Executive’s employment any amounts which may be due and
owing to Employer or any of its Affiliates by the Executive, whether arising
under this Agreement or otherwise; provided, however, that any such set off and
deduction shall be made in a manner that complies with Section 409A of the Code
and the regulations thereunder to the extent applicable.


8.           Confidential Information.


(a)           Executive acknowledges and agrees that (i) Employer and its
Affiliates are engaged in a highly competitive business; (ii) Employer and its
Affiliates have expended considerable time and resources to develop goodwill
with their customers, vendors, and others, and to create, protect, and exploit
Confidential Information; (iii) Employer must continue to prevent the dilution
of its and its Affiliates’ goodwill and unauthorized use or disclosure of its
Confidential Information to avoid irreparable harm to its legitimate business
interests; (iv) given his position and responsibilities, he is a fiduciary of
Rosetta and its Affiliates; (v) his status as a fiduciary and the proper
functioning of the legal system require the preservation by him of the
Confidential Information during his employment with Rosetta and thereafter; (vi)
he is obligated by the Texas Rules of Disciplinary Conduct and the common law
during his employment with Rosetta and thereafter to protect and reserve Rosetta
and its Affiliates’ Confidential Information and not to use the Confidential
Information to the disadvantage of Rosetta or its Affiliates or for his own or a
third party’s benefit; (vii) in the oil and gas acquisition, exploration,
development and production business, his participation in or direction of
Employer’s or its Affiliates’ day-to-day operations, strategic planning, and
legal affairs, are an integral part of Employer’s continued success and
goodwill; (viii) given his position and responsibilities, he necessarily will be
creating Confidential Information that belongs to Employer and enhances
Employer’s goodwill, and in carrying out his responsibilities he in turn will be
relying on Employer’s goodwill and the disclosure by Employer to him of
Confidential Information; (ix) he will have access to Confidential Information
that could be used by any Competitor of Employer in a manner that would
irreparably harm Employer’s competitive position in the marketplace and dilute
its goodwill; and (x) he necessarily would use or disclose Confidential
Information if he were to engage in competition with Employer.

 
16

--------------------------------------------------------------------------------

 
 
(b)         Employer acknowledges and agrees that Executive must have and
continue to have throughout his employment the benefits and use of its and its
Affiliates’ goodwill and Confidential Information in order to properly carry out
his responsibilities.  Employer accordingly promises upon execution and delivery
of this Agreement to provide Executive immediate and continuing access to
Confidential Information and to authorize him to engage in activities that will
create new and additional Confidential Information.


(c)         Employer and Executive thus acknowledge and agree that during
Executive’s employment with Employer, and upon execution and delivery of this
Agreement, he (i) has received, will receive, and will continue to receive
Confidential Information that is unique, proprietary, and valuable to Employer
and/or its Affiliates; (ii) has created and will continue to create Confidential
Information that is unique, proprietary, and valuable to Employer and/or its
Affiliates; and (iii) has benefited and will continue to benefit, including
without limitation by way of increased earnings and earning capacity, from the
goodwill Employer and its Affiliates have generated and from the Confidential
Information.


(d)         Accordingly, Executive acknowledges and agrees that at all times
during his employment by Employer and/or any of its Affiliates and thereafter:

 
17

--------------------------------------------------------------------------------

 
 
(i)           he will comply in all respects with the Texas Disciplinary Rules
of Professional Conduct (“Rules”);


(ii)          all Confidential Information shall remain and be the sole and
exclusive property of Employer and/or its Affiliates;


(iii)         he will protect and safeguard all Confidential Information;


(iv)         he will hold all Confidential Information in strictest confidence
and not, directly or indirectly, disclose or divulge any Confidential
Information to any person other than an officer, director, or employee of, or
legal counsel for, Employer or its Affiliates, to the extent necessary for the
proper performance of his responsibilities unless authorized to do so by
Employer or compelled to do so by law or valid legal process, or required to do
so by the Rules;


(v)         if he believes he is compelled by law or valid legal process or
required by the Rules to disclose or divulge any Confidential Information, he
will notify Employer in writing sufficiently in advance of any such disclosure
to allow Employer the opportunity to defend, limit, or otherwise protect its
interests against such disclosure;


(vi)         at the end of his employment with Employer for any reason or at the
request of Employer at any time, he will return to Employer all Confidential
Information and all copies thereof, in whatever tangible form or medium,
including electronic; and


(vii)        absent the promises and representations of Executive in this
Paragraph 8 and in Paragraph 9, Employer would require him immediately to return
any tangible Confidential Information in his possession, would not provide
Executive with new and additional Confidential Information, would not authorize
Executive to engage in activities that will create new and additional
Confidential Information, and would not enter or have entered into this
Agreement.


9.           Nondisparagement and Nonsolicitation Obligations.  In consideration
of Employer’s promises to provide Executive with Confidential Information and to
authorize him to engage in activities that will create new and additional
Confidential Information upon execution and delivery of this Agreement, and the
other promises and undertakings of Employer in this Agreement, Executive agrees
that, while he is employed by Employer and/or any of its Affiliates and for a
2-year period following the end of that employment for any reason, he shall not
engage in any of the following activities (the “Restricted Activities”):


(a)          He will not directly or indirectly disparage Employer or its
Affiliates, any products, services, or operations of Employer or its Affiliates,
or any of the former, current, or future officers, directors, or employees of
Employer or its Affiliates;

 
18

--------------------------------------------------------------------------------

 
 
(b)         He will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person who is then employed by or
otherwise engaged to perform services for Employer or its Affiliates to leave
that employment or cease performing those services; and


(c)         He will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person who is then a customer,
supplier, or vendor of Employer or any of its Affiliates to cease being a
customer, supplier, or vendor of Employer or any of its Affiliates or to divert
all or any part of such person’s or entity’s business from Employer or any of
its Affiliates.


Executive acknowledges and agrees that the restrictions contained in Paragraphs
8 and 9 are designed to and do comply with Executive’s obligations under the
Rules; are ancillary to an otherwise enforceable agreement, including without
limitation the mutual promises and undertakings set forth in Paragraph 8; that
Employer’s promises and undertakings set forth in Paragraph 8 and Executive’s
position and responsibilities with Employer give rise to Employer’s interest in
restricting Executive’s post-employment activities; that such restrictions are
designed to enforce Executive’s promises and undertakings set forth in this
Paragraph 9 and his obligations and duties owed to Employer and its Affiliates
under the Rules and at common law; that the restrictions are reasonable and
necessary, are valid and enforceable under Texas law, and do not impose a
greater restraint than necessary to protect Employer’s goodwill, Confidential
Information, and other legitimate business interests; that he will immediately
notify Employer in writing should he believe or be advised that the restrictions
are not, or likely are not, valid or enforceable under Texas law, the Rules, or
the law or disciplinary or ethical rules of any other state or regulatory body
that he contends or is advised is applicable; that the mutual promises and
undertakings of Employer and Executive under Paragraphs 8 and 9 are not
contingent on the duration of Executive’s employment with Employer; and that
absent the promises and representations made by Executive in this Paragraph 9
and Paragraph 8, Employer would require him to return any Confidential
Information in his possession, would not provide Executive with new and
additional Confidential Information, would not authorize Executive to engage in
activities that will create new and additional Confidential Information, and
would not enter or have entered into this Agreement; and that his obligations
under Paragraphs 8 and 9 supplement, rather than supplant, his common-law duties
of confidentiality and loyalty owed to Employer.

 
19

--------------------------------------------------------------------------------

 
 
10.           Intellectual Property.


(a)          In consideration of Employer’s promises and undertakings in this
Agreement, Executive agrees that all Work Product will be disclosed promptly by
Executive to Employer, shall be the sole and exclusive property of Employer, and
is hereby assigned to Employer, regardless of whether (i) such Work Product was
conceived, made, developed or worked on during regular hours of his employment
or his time away from his employment, (ii) the Work Product was made at the
suggestion of Employer; or (iii) the Work Product was reduced to drawing,
written description, documentation, models or other tangible form.  Without
limiting the foregoing, Executive acknowledges that all original works of
authorship that are made by Executive, solely or jointly with others, within the
scope of his employment and that are protectable by copyright are “works made
for hire,” as that term is defined in the United States Copyright Act (17
U.S.C., Section 101), and are therefore owned by Employer from the time of
creation.


(b)          Executive agrees to assign, transfer, and set over, and Executive
does hereby assign, transfer, and set over to Employer, all of his right, title
and interest in and to all Work Product, without the necessity of any further
compensation, and agrees that Employer is entitled to obtain and hold in its own
name all patents, copyrights, and other rights in respect of all Work
Product.  Executive agrees to (i) cooperate with Employer during and after his
employment with Employer in obtaining patents or copyrights or other
intellectual-property protection for all Work Product; (ii) execute,
acknowledge, seal, and deliver all documents tendered by Employer to evidence
its ownership thereof throughout the world; and (iii) cooperate with Employer in
obtaining, defending, and enforcing its rights therein.


(c)          Executive represents that there are no other contracts to assign
inventions or other intellectual property that are now in existence between
Executive and any other person or entity.  Executive further represents that he
has no other employment or undertakings that might restrict or impair his
performance of this Agreement.  Executive will not in connection with his
employment by Employer, use or disclose to Employer any confidential, trade
secret, or other proprietary information of any previous employer or other
person that Executive is not lawfully entitled to disclose.


11.           Reformation.  If the provisions of Paragraphs 8, 9, or 10 are ever
deemed by a court to exceed the limitations permitted by applicable law,
Executive and Employer agree that such provisions shall be, and are,
automatically reformed to the maximum limitations permitted by such law.


12.           Indemnification and Insurance.  Employer shall indemnify Executive
to the fullest extent permitted by the laws of the State of Delaware.  In
addition, Employer shall indemnify Executive in accordance with Employer’s
certificate of incorporation and bylaws and pursuant to Employer’s standard
indemnification agreement, and shall provide him with coverage under any
directors’ and officers’ liability insurance policies, in each case on terms not
less favorable than those provided to any of its other directors and officers as
in effect from time to time.

 
20

--------------------------------------------------------------------------------

 
 
13.           Assistance in Litigation.  During the Employment Term and
thereafter for the lifetime of Executive, Executive shall, upon reasonable
notice, furnish such information and proper assistance to Employer or any of its
Affiliates as may reasonably be required by Employer in connection with any
litigation, investigations, arbitrations, and/or any other fact-finding or
adjudicative proceedings involving Employer or any of its Affiliates.  This
obligation shall include, without limitation, to promptly upon request meet with
counsel for Employer or any of its Affiliates and provide truthful testimony at
the request of Employer or as otherwise required by law or valid legal
process.   Following the Employment Term, Employer shall reimburse Executive for
all reasonable out-of-pocket expenses incurred by Executive and approved in
advance by Employer in rendering such assistance (such as travel, parking, and
meals but not attorney’s fees), but shall have no obligation to compensate
Executive for his time in providing information and assistance in accordance
with this Paragraph 13, provided that such reimbursement shall be made on or
before the last day of the calendar year following the calendar year in which
the expense is incurred.


14.           No Obligation to Pay.  With regard to any payment due to Executive
under this Agreement, it shall not be a breach of any provision of this
Agreement for Employer to fail to make such payment to Executive if (i) Employer
is legally prohibited from making the payment; (ii) Employer would be legally
obligated to recover the payment if it was made; or (iii) Executive would be
legally obligated to repay the payment if it was made.


15.           Deductions and Withholdings.  With respect to any payment to be
made to the Executive, Employer shall deduct, where applicable, any amounts
authorized by Employee, and shall withhold and report all amounts required to be
withheld and reported by applicable law.


16.           Notices.  All notices, requests, demands, and other communications
required or permitted to be given or made by either party shall be in writing
and shall be deemed to have been duly given or made (a) when delivered
personally, or (b) when deposited in the United States mail, first class
registered or certified mail, postage prepaid, return receipt requested, to the
party for which intended at the following addresses (or at such other addresses
as shall be specified by the parties by like notice, except that notices of
change of address shall be effective only upon receipt):

 
21

--------------------------------------------------------------------------------

 
 
(i)           If to Employer, at:


Rosetta Resources Inc.
Attn: Chief Executive Officer
717 Texas
Suite 2800
Houston, Texas 77002


(ii)           If to Executive, at Executive’s then-current home address on file
with Employer.


17.           Injunctive Relief.  Executive acknowledges and agrees that
Employer would not have an adequate remedy at law and would be irreparably
harmed in the event that any of the provisions of Paragraphs 8, 9, and 10 were
not performed in accordance with their specific terms or were otherwise
breached.  Accordingly, Executive agrees that Employer shall be entitled to
equitable relief, including preliminary and permanent injunctions and specific
performance, in the event Executive breaches or threatens to breach any of the
provisions of such Paragraphs, without the necessity of posting any bond or
proving special damages or irreparable injury.  Such remedies shall not be
deemed to be the exclusive remedies for a breach or threatened breach of this
Agreement by Executive, but shall be in addition to all other remedies available
to Employer at law or equity.


18.           Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Agreement
be reduced by any compensation earned by Executive as the result of employment
by another employer after the date of termination of Executive’s employment with
Employer, or otherwise.


19.           Binding Effect; No Assignment by Executive; No Third Party
Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties and their respective heirs, legal representatives, successors, and
assigns; provided, however, that Executive shall not assign or otherwise
transfer this Agreement or any of his rights or obligations under this
Agreement.  Employer is authorized to assign or otherwise transfer this
Agreement or any of its rights or obligations under this Agreement to an
Affiliate of Employer.  Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable under this
Agreement shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution.  Nothing in this Agreement, express or implied, is
intended to or shall confer upon any person other than the parties, and their
respective heirs, legal representatives, successors, and permitted assigns, any
rights, benefits, or remedies of any nature whatsoever under or by reason of
this Agreement.

 
22

--------------------------------------------------------------------------------

 
 
20.           Assumption by Successor.  Employer shall ensure that any successor
or assignee (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all the business and/or assets of the
Employer or the oil and gas acquisition, exploration, development and production
business of the Employer, either by operation of law or written agreement,
assumes the obligations of this Agreement (the “Assumption Obligation”).  If
Employer fails to fulfill the Assumption Obligation, such failure shall be
considered Good Reason; provided, however, that the compensation to which
Executive would be entitled to upon a termination for Good Reason pursuant to
Paragraph 7(e) shall be the sole remedy of Executive for any failure by Employer
to fulfill the Assumption Obligation.  As used in this Agreement, “Employer”
shall include any successor or assignee (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all the
business and/or assets of Employer or the oil and gas exploration, development
and production business of the Employer that executes and delivers the agreement
provided for in this Paragraph 20 or that otherwise becomes obligated under this
Agreement by operation of law.


21.           Legal Fees and Expenses.  Employer will reimburse the Executive
for all reasonable legal fees and expenses incurred by the Executive in
connection with the review of this Agreement on or after September 1, 2007 and
prior to its execution, provided that any such reimbursement shall be made
within the same calendar year in which falls the Amendment Date.


22.           Governing Law; Venue.  This Agreement and the employment of
Executive shall be governed by the laws of the State of Texas except for its
laws with respect to conflict of laws.  The exclusive forum for any lawsuit
arising from or related to Executive’s employment or this Agreement shall be a
state or federal court in Harris County, Texas.  This provision does not prevent
Employer from removing to an appropriate federal court any action brought in
state court.  EXECUTIVE HEREBY CONSENTS TO, AND WAIVES ANY OBJECTIONS TO,
REMOVAL TO FEDERAL COURT BY EMPLOYER OF ANY ACTION BROUGHT AGAINST IT BY
EXECUTIVE.


23.           JURY TRIAL WAIVER.  IN THE EVENT THAT ANY DISPUTE ARISING FROM OR
RELATED TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH EMPLOYER RESULTS IN A
LAWSUIT, BOTH EMPLOYER AND EXECUTIVE MUTUALLY WAIVE ANY RIGHT THEY MAY OTHERWISE
HAVE FOR A JURY TO DECIDE THE ISSUES IN THE LAWSUIT, REGARDLESS OF THE PARTY OR
PARTIES ASSERTING CLAIMS IN THE LAWSUIT OR THE NATURE OF SUCH CLAIMS.  EMPLOYER
AND EXECUTIVE IRREVOCABLY AGREE THAT ALL ISSUES IN SUCH A LAWSUIT SHALL BE
DECIDED BY A JUDGE RATHER THAN A JURY.


24.           Entire Agreement.  This Agreement contains the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior agreements and understandings, written and oral, between the parties with
respect to the subject matter of this Agreement.

 
23

--------------------------------------------------------------------------------

 
 
25.           Modification; Waiver.  No person, other than pursuant to a
resolution duly adopted by the members of the Board, shall have authority on
behalf of Employer to agree to modify, amend, or waive any provision of this
Agreement.  Further, this Agreement may not be changed orally, but only by a
written agreement signed by the party against whom any waiver, change,
amendment, modification or discharge is sought to be enforced.  Executive
acknowledges and agrees that no breach by Employer of this Agreement or failure
to enforce or insist on its rights under this Agreement shall constitute a
waiver or abandonment of any such rights or defense to enforcement of such
rights.


26.           Construction.  This Agreement is to be construed as a whole,
according to its fair meaning, and not strictly for or against any of the
parties.


27.           Severability.  If any provision of this Agreement shall be
determined by a court to be invalid or unenforceable, the remaining provisions
of this Agreement shall not be affected thereby, shall remain in full force and
effect, and shall be enforceable to the fullest extent permitted by applicable
law.


28.           Counterparts.  This Agreement may be executed by the parties in
any number of counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same agreement.


IN WITNESS WHEREOF, Employer has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Executive has executed this
Agreement, effective as of the Amendment Date first set forth above.


EMPLOYER
 
EXECUTIVE
         
ROSETTA RESOURCES INC.
 
MICHAEL H. HICKEY
                  By:
/s/ Randy L. Limbacher
 
/s/ Michael H. Hickey
         
RANDY L. LIMBACHER
     
PRESIDENT & CHIEF EXECUTIVE OFFICER
     

 
 
24

--------------------------------------------------------------------------------